Name: 83/111/EEC: Commission Decision of 7 March 1983 amending Decision 73/351/EEC setting up an Advisory Committee on Customs Matters
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-03-12

 Avis juridique important|31983D011183/111/EEC: Commission Decision of 7 March 1983 amending Decision 73/351/EEC setting up an Advisory Committee on Customs Matters Official Journal L 066 , 12/03/1983 P. 0023 - 0023 Spanish special edition: Chapter 02 Volume 9 P. 0268 Portuguese special edition Chapter 02 Volume 9 P. 0268 *****COMMISSION DECISION of 7 March 1983 amending Decision 73/351/EEC setting up an Advisory Committee on Customs Matters (83/111/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in order to obtain the opinions of professional and consumer circles on problems arising from the operation of the customs union, the Commission set up an Advisory Committee on Customs Matters by its Decision 73/351/EEC (1), as last amended by Decision 81/342/EEC (2); Whereas experience has shown that the number of representatives of agriculture is not sufficient to ensure that the agri-food section, which has gained increasing importance in the past years, be represented within this category and therefore participate usefully in the work of the Committee; whereas an additional seat should therefore be provided for that category, HAS DECIDED AS FOLLOWS: Article 1 Article 3 of Decision 73/351/EEC is hereby replaced by the following: 'Article 3 1. The Committee shall consist of 38 members. The Committee shall be composed of representatives from the following categories: industrialists, craftsmen, agriculturists, tradesmen, carriers, banking and insurance institutions, customs agents (including specialized transport carriers), tourist boards, workers, consumers, and other parties concerned with customs problems. 2. Representation on the committee shall be as follows: - four representatives of industry, - one representative of craft industry, - four representatives of agriculture (of which one shall be a representative of agricultural cooperatives and one shall be a representative of the agri-food section), - four representatives of commercial organizations, - four representatives of Chambers of Commerce and Industry, - one representative of rail transport, - one representative of road transport, - one representative of shipping, - one representative of inland waterways transport, - one representative of air transport, - one representative of banking institutions, - one representative of insurance institutions, - three representatives of customs agents (including specialized transport carriers), - two representatives of tourist boards, - four representatives of workers, - three representatives of consumers (of which one shall be for consumer cooperatives), - two representatives of other parties concerned with customs problems.' Article 2 This Decision shall take effect on the day of its publication in the Official Journal of the European Communities. Done at Brussels, 7 March 1983. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 321, 22. 11. 1973, p. 37. (2) OJ No L 133, 20. 5. 1981, p. 31.